Citation Nr: 0932104	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In October 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

When the case was last before the Board in February 2008, it 
was remanded for additional development.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GERD is etiologically related to active 
service.


CONCLUSION OF LAW

GERD was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in February 2004, April 2008, 
and June 2009 the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, a March 2006 notice letter, 
as well as the April 2008 and June 2009 letters, informed the 
Veteran as to disability ratings and effective dates.  

As the Dingess notice came after the initial adjudication of 
the claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in August 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's VA treatment records, VA exam reports, and private 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran, his sister, and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Service Connection Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for 
GERD because it began during service.  The Board notes that 
the Veteran's service treatment records are unavailable 
despite attempts to retrieve them.  In the February 2008 
Board remand, the Board conceded, in light of the benefit-of-
the-doubt rule, that the Veteran was treated for 
gastrointestinal complaints while on active duty.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (where service medical 
records are unavailable through no fault of the veteran, VA 
has a heightened obligation to carefully consider the 
benefit-of-the-doubt rule).

The post-service medical records dated from 1995 through 2007 
show treatment for gastrointestinal complaints in 1995.  
Initially, gastritis was noted.  Further X-ray testing 
suggested follow-up films to exclude an early intermittent or 
partial small bowel obstruction.  Subsequently dated private 
records reflect that the Veteran underwent surgical 
procedures in 1999 and 2003 (esophagogastroduodenoscopy with 
small intestine endoscopy).  There are no further treatment 
records.  However, the Veteran has testified that he 
continues to suffer from residuals of chronic GERD.  
Additionally, a November 2007 statement submitted by the 
Veteran's sister indicates that the Veteran was hospitalized 
for gastrointestinal problems in 1992 and he has had 
recurring gastrointestinal problems ever since then.

A June 2006 VA exam report notes the Veteran's reported onset 
of gastrointestinal symptoms during service in 1989.  The 
symptoms were noted to include heartburn, gas, indigestion, 
pain in the chest, and coughing and waking up at night.  The 
Veteran reported continuous symptoms since service, to 
include waking up coughing and choking, heartburn, gas, and 
indigestion.  He has taken Omeprazole at bedtime for two 
years.  He has burning in the chest after eating twice a 
week; however, he does not vomit.  The examiner diagnosed the 
Veteran with GERD, moderate symptoms.  The examiner stated 
that it is less likely than not that the Veteran's current 
reflux problem is related to service because there is no 
evidence of relevant treatment in service or immediately 
thereafter.

After review of the evidence of record, the Board finds that 
service connection for GERD is warranted.  Notably, 
gastrointestinal problems during service have been 
established.  Moreover, the Veteran has reported continuous 
symptomatology since service and the post-service medical and 
lay evidence corroborate his report of such symptoms.  
Finally, the June 2006 VA exam report confirms a current 
diagnosis of GERD.  

Although the June 2006 VA examiner provided a negative 
opinion regarding the etiology of the Veteran's GERD, the 
examiner's rationale (namely, that there is no evidence of a 
diagnosis or related treatment during service) is a point 
that the Board had already conceded.  The Board notes that 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Accordingly, the Board concludes that this opinion is of 
limited probative value.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Federal Circuit has held that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Buchanan v. Nicholson, 451 F.3d. 
1331, 1336 (Fed. Cir. 2006).  As a finder of fact, though, 
the Board may weigh the absence of contemporaneous records 
when assessing the credibility of the lay evidence.  Here, 
the Veteran is competent to describe the gastrointestinal 
symptoms he has been experiencing since military service, a 
history consistent with the available medical evidence which 
reflects the diagnosis of GERD. Resolving the benefit of the 
doubt in the Veteran's favor, the Board concludes that GERD 
had its onset during his period of active duty.


ORDER

Entitlement to service connection for GERD is granted.


REMAND

With regard to the claims for entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that the February 2008 remand specifically states that 
the VA examiner should review the claims file in conjunction 
with the VA audiology exam.  Unfortunately, the claims file 
was not made available to the VA examiner who conducted the 
July 2009 VA audiology exam.  Notably, the July 2009 VA exam 
report reflects that the examiner declined to provide a 
medical opinion until the claims file could be reviewed.  
Therefore, a remand is necessary in order to provide the VA 
examiner an opportunity to review the claims folder.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to the VA 
audiologist who conducted the July 2009 VA 
audiology examination and request that the 
VA audiologist review the claims file in 
its entirety, to include both the February 
2008 remand and this remand.  The examiner 
should state whether the claims file was 
reviewed.  

Then, the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (ie., a 50 percent 
or better probability) that the Veteran's 
bilateral hearing loss and/or tinnitus 
began during service or is etiologically 
related to any incident of active service, 
to include his in-service exposure to 
excessive noise associated with his 
military duties (which has been conceded).  

The examiner should also comment on the 
fact that following the Veteran's 
discharge from active duty in 1991 there 
was no report of hearing impairment or 
tinnitus for many, many years and his 
post-service employment also included 
noise exposure.  

The examiner is requested to provide a 
rationale for any opinion given.

2.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


